DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, the term "The system of claim 1" should be "The system of claim 7" (emphasis added) since claim 12 and claim 6 are identical and both claims 12 and claim 6 depend on claim 1.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole – US 20190137526 in further view of Self – US 20100129789 and further in further view of Thierry – EP 1936384 A1 (English Translation) (hereinafter “Thi”).
As to claim 1, Cole teaches an autosampler system (fig.1 and abstract) comprising: a sampling platform ([0079]: an incubating agitator 22 corresponds to “sampling platform”); an x-axis rail; a y-axis rail; a z-axis rail ([0014]: actuator comprises a robotic arm, wherein the actuator is a preferably a three axis robotic arm, providing maximum flexibility for transporting the sample probes; [0078-0079, 0083]: a robotic arm 6 movable in the X and Y direction along a rail 8, the probe robotic arm 6 then extends the probe 10 downwardly in the z axis to introduce it into the sample vessel 2; thus “an x-axis rail; a y-axis rail; a z-axis rail”); a pickup tool configured to traverse the x-axis rail, the y- axis rail, and the z-axis rail ([0012]: actuator comprises a robotic arm, wherein the actuator is a preferably a three axis robotic arm, providing maximum flexibility for transporting the sample probes; actuator corresponds to “a pickup tool”; The actuator is any device suitable for moving the sample probes in multiple axes, such as a robotic arm which is movable in the x,y,z axes and which may include one or more linear actuators provided thereon; thus “a pickup tool configured to traverse the x-axis rail, the y- axis rail, and the z-axis rail”), wherein the pickup tool is configured to move a sample container 2 (fig.1: sample vessel 2) from a sample tray 4 ([0077]) to the sampling platform ([0079]: The robotic arm 6, having acquired the probe adaptor 18, lifts the sampling vessel 2 from the sampling tray 4 and moves it to an incubating agitator 22 that is arranged to heat and/or agitate the vessel 2 as determined by the particular requirements of the sample contained within the vessel 2. This incubation/agitation stage is conducted to achieve pre-sampling equilibrium of the sample; thus “wherein the pickup tool is configured to move a sample container from a sample tray to the sampling platform”); a sample wand ([0017]: a sample probe corresponds to “a sample wand”) configured to draw a gas sample having a volume from the sample container 2 ([0017]: adaptor enables a sample probe to be inserted into a sample vessel; [0082]: sampling headspace present above bulk liquid within vessel 2; [0077]: sample vessels 2 each hold a volume of gas present above bulk liquid referred to as “headspace”; apparatus as shown in figure 1 is capable of sorptive sampling of the headspace; thus “a sample wand configured to draw a gas sample having a volume from the sample container”); the gas sample is transferred to a sample preconcentrator ([0127]: headspace samples or gas sample is applied to focusing/cold trap (focusing/cold trap corresponds to “sample preconcentrator”), wherein the pickup tool is further configured to move the sample wand to the sample container 2 ([0012]: actuator (or pickup tool) is any device suitable for moving sample probes in multiple axes, such as a robotic arm which is movable in the x,y,z axes; [0083]: The sample probe 10 that has been selected and engaged by the robotic arm 6 in the pre-sampling stage is moved by the robotic arm 6 to the x,y location of the selected sample vessel 2. The sample vessel 2 may be located in the incubating agitator, having been transferred to this location in the pre-sampling stage. The probe robotic arm 6 then extends the probe 10 downwardly in the z axis to introduce it into the sample vessel 2; thus “wherein the pickup tool is further configured to move the sample wand to the sample container”), a chemical analysis device fluidly coupled to the sample preconcentrator ([0127]: headspace samples is applied to focusing/cold trap (focusing/cold trap corresponds to “sample preconcentrator”); then, the focusing trap is heated in a flow of carrier gas directed onto GC column (GC column corresponds to “a chemical analysis device”) for analysis; thus “a chemical analysis device fluidly coupled to the sample preconcentrator”).
Cole does not explicitly teach a pickup tool coupled to one or more motors; a sample wand configured to draw a known mass of a gas sample having a volume in the range of 1-2500cc from the sample container without addition of another gas into a sample preconcentrator using a mass flow controller or vacuum reservoir; and wherein the gas sample is at a pressure that is greater than, less than, or equal to atmospheric pressure while contained in the sample container.
Self teaches a concept of: a variety of robotics known in the art to automate movement of samples to move samples on three axes, wherein robotics are driven by motors known in the art ([0092]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify pickup tool (or actuator) of Cole with teachings of Self to include a pickup tool coupled to one or more motors, to automate movement of samples on three axes ([0092]).
Modified Cole does not explicitly teach a sample wand configured to draw a known mass of a gas sample having a volume in the range of 1-2500cc from the sample container without addition of another gas into a sample preconcentrator using a mass flow controller or vacuum reservoir; and wherein the gas sample is at a pressure that is greater than, less than, or equal to atmospheric pressure while contained in the sample container.
Thi teaches a concept of: a much better transfer is obtained if pre-concentration needle can be connected to an external vacuum source (see page 4: “a much better transfer is obtained if pre-concentration needle can be connected to an external vacuum source” suggests that sample is transferred to and/or through pre-concentration using vacuum without addition/using of another gas).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cole with teachings of Thi to include a sample wand configured to draw any desired i.e. a known mass of a gas sample having a volume in the range of 1-2500cc from the sample container without addition of another gas into a sample preconcentrator using a mass flow controller or vacuum reservoir , to improve passage of fluid through pre-concentration and to overcome drawback of prior art in which: “pumping” by means of a reciprocating movement of piston of a syringe does not produce sufficient gas suction, thus cause preparation times too long for optimal use in routine analysis due to a large number of cycles must be operated to obtain a sufficient yield (see page 2). It is also obvious for one having ordinary skill in the art is to draw any desired i.e. a known mass of a gas sample having a volume in the range of 1-2500cc from the sample container, and wherein the gas sample is at a pressure that is greater than, less than, or equal to atmospheric pressure while contained in the sample container such that “the known mass of the gas sample having a volume in the range of 1-2500cc and wherein the gas sample is at a pressure that is greater than, less than, or equal to atmospheric pressure while contained in the sample container” is compatible with acceptable and/or desired input amount/characteristics required by the preconcentrator and/or any chemical analysis device(s) and/or autosampler system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (a known mass of a gas sample having a volume in the range of 1-2500cc and wherein the gas sample is at a pressure that is greater than, less than, or equal to atmospheric pressure while contained in the sample container) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

As to claims 7 and 13, claims 7 and 13 are rejected as reasons stated in the rejection of claim 1.

As to claim 6, modified Cole teaches all limitations of claim 1, it does not explicitly teach wherein the sample container has an outer diameter in the range of ¼ inch to 5.2 inches. 
Since sample vessel 2 of Cole has a certain outer diameter, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify sample vessel 2 of modified Cole to include wherein the sample container has any desired diameter i.e. an outer diameter in the range of ¼ inch to 5.2 inches, while still allow automated sampling of gaseous samples, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (an outer diameter of sample container/vessel in the range of ¼ inch to 5.2 inches) involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

As to claims 12 and 18, claims 12 and 18 are rejected as reasons stated in the rejection of claim 6.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cole – US 20190137526 in further view of Self – US 20100129789 and Thierry – EP 1936384 A1 (English Translation) (hereinafter “Thi”), and further in further view of KR 20010072569.
As to claim 4, modified Cole teaches all limitations of claim 1, it does not explicitly teach one or more valves coupled to one or more gases, wherein the pickup tool is further configured to couple the sample wand to one of the valves to introduce a gas to the chemical analysis device, and wherein the one or more gases include an analyzer calibration gas mixture or a system purge gas.
KR 20010072569 teaches a concept of: purge system comprises a gas purge valve for controlling pressurized purge gas for analyzer cleaning (see claim 24 of KR 20010072569).
Since modified Cole teaches that pickup tool configured to move sample wand in three axis (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cole to include one or more valves coupled to one or more gases, wherein the pickup tool is further configured to couple the sample wand to one of the valves to introduce a gas to the chemical analysis device, and wherein the one or more gases include an analyzer calibration gas mixture or a system purge gas, for analyzer cleaning (see claim 24 of KR 20010072569).

As to claims 10 and 16, claims 10 and 16 are rejected as reasons stated in the rejection of claim 4. 

Allowable Subject Matter
Claims 2, 5, 8, 11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

As in claim 2, claim 2 includes a sampling wand cradle, the sampling wand cradle coupled to a vacuum source such that a vacuum is drawn in the sampling wand while the sampling wand is disposed in the cradle, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 3 is also objected based on its dependency on claim 2. 

As in claim 8, claim 8 includes a sampling wand cradle, the sampling wand cradle coupled to a vacuum source such that a vacuum is drawn in the sampling wand while the sampling wand is disposed in the cradle, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 9 is also objected based on its dependency on claim 8. 

As in claim 14, claim 14 includes while the sampling wand is disposed in a sampling wand cradle, the sampling wand cradle coupled to a vacuum source: drawing, with the vacuum source, a vacuum in the sampling wand, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 15 is also objected based on its dependency on claim 14. 

As in claim 5, claim 5 includes a clamp by which the sample tray is coupled to the x-axis rail of the autosampler system, wherein the clamp includes one or more magnets in a predetermined arrangement corresponding to the sample tray; a magnet sensor configured to detect the one or more magnets of the clamp; and one or more processors configured to look up calibration information associated with the predetermined arrangement of magnets, in combination with the other recited elements, were not reasonably found in the Prior Art.

As in claim 11, claim 11 includes wherein the autosampler system further comprises: a clamp by which the sample tray is coupled to the x-axis rail of the autosampler system, wherein the clamp includes one or more magnets in a predetermined arrangement corresponding to the sample tray; a magnet sensor configured to detect the one or more magnets of the clamp; and one or more processors configured to look up calibration information associated with the predetermined arrangement of magnets, in combination with the other recited elements, were not reasonably found in the Prior Art.

As in claim 17, claim 17 includes detecting, using a magnet sensor of the autosampler system, one or more magnets in a predetermined arrangement, the one or more magnets incorporated into a clamp by which the sample tray is coupled to the x-axis rail of the autosampler system; and looking up, with one or more processors of the autosampler system, calibration information associated with the predetermined arrangement of magnets, in combination with the other recited elements, were not reasonably found in the Prior Art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861